                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JASON CHRISTIAN VARNER                            §

VS.                                               §            CIVIL ACTION NO. 1:19cv60

DIRECTOR, TDCJ-CID                                §

                                             ORDER

       This petition for writ of habeas corpus was originally filed in the United States District Court

for the Western District of Texas. That court transferred the petition to this court.
       Petitioner has filed a motion (doc. no. 8) that, in essence, asks that this case be returned to

the Western District.

       After considering the matter, the court is of the opinion this case was properly transferred.

It is accordingly

       ORDERED that petitioner’s motion is DENIED.


        SIGNED this 29th day of July, 2019.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge
